DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Remarks, filed January 22nd, 2021, has been fully considered and entered. Accordingly, Claims 1-7, and 10-21 are pending in this application. Claims 1, and 10 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-7, 10-13, 16-17, and 20-21 are being rejected under 35 U.S.C. 103 as being unpatentable over Kruger et al. (US 2012/0150587 A1) in view of Visbal et al. (US 2016/0253750 A1).
Regarding claim 1, Kruger teaches a system comprising: a non-transitory, computer-readable storage medium on which a database management system is stored and configured to allow access and indexing of content items related to an investigation in a corpora of electronically stored content; a computer machine comprising a processor in communication with the storage medium configured to:
receive a first data associated with the investigation (see Kruger, Paragraphs [0003], [0022], “a universal data set 14 is available”);

However, Kruger doesn’t explicitly teach:
tag the first data with a first tag indicative of a content item related to the investigation;

Visbal teaches:
tag the first data with a first tag indicative of a content item related to the investigation (see Visbal, Paragraph [0019], “associating a first tag with the particular data cluster, the first tag indicating the data cluster type associated with the particular data cluster.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kruger (teaching data integration and analysis) in view of Visbal (teaching a data analysis system that may automatically generate memory-efficient clustered data structures, automatically analyze those clustered data structures, automatically tag and group those clustered data structures, and provide results of the automated analysis and grouping in an optimized way to an analyst) and arrived at a system that tags investigation data. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of efficiently evaluating groups of clusters (see Visbal, Paragraph [0010]). In addition, both the references (Kruger and Visbal) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data analysis. The close relation between both of the references highly suggests an expectation of success.

	The combination of Kruger, and Visbal further teaches:
receive a second data associated with the investigation as an investigative event, the second data being different from the first data (see Visbal, Paragraphs [0008]-[0009], “a data analysis system that may automatically generate memory-efficient clustered data structures, automatically analyze those clustered data structures, automatically tag and group those clustered data structures, and provide results of the automated analysis and grouping in an optimized way to an analyst.… groups of data clusters may include one or more data items. A data item may include any data, information, or things, such as a person, a place, an organization, an account, a computer, an activity, and event, and/or the like.”);
tag the second data with a second tag indicative of a content item related to the investigation (see Visbal, Paragraph [0022], “identify second tags associated with each of the plurality of data clusters that have a second particular tag type; generate second one or more groups of data clusters, each of the second one or more groups including one or more of the plurality of data clusters that have a common tag value associated with the identified second tags; and update the user interface data such that the interactive user interface includes second one or more tiles, each of the second one or more tiles associated with a particular group of the second one or more groups.”);
link the first data and the second data with the investigation based on the first tag and the second tag (see Visbal, Paragraph [0254], “In the example method of FIG. 21, at block 2102, the system finds or determines clusters of different cluster types (for example, that were generated according to different clustering strategies) that have common data items (and/or other information). At optional block 2104, a link between the related clusters/alerts may be generated.”);
associate, by the processor, the first data with the second data (see Visbal, Paragraph [0254], “In the example method of FIG. 21, at block 2102, the system finds or determines clusters of different cluster types (for example, that were generated according to different clustering strategies) that have common data items (and/or other information). At optional block 2104, a link between the related clusters/alerts may be generated.”);
and report, by the processor, an investigative conclusion based on the association of the first data and the second data (see Visbal, Paragraph [0214], “At block 1030 of FIG. 10B, the system generates one or more conclusions for the analyzed data cluster based on the cluster analysis.”).

Regarding claim 2, Kruger in view of Visbal teaches all the limitations of claim 1. Kruger further teaches:
wherein the processor is in communication with a sub-system comprising information associated with the first data associated with the investigation, the second data associated with the investigation, or both (see Kruger, Paragraph [0003], “a plurality of ancillary data sources that each provide ancillary data describing commercial behavior of a corresponding subset of consumers at the respective ancillary data source”).

Regarding claim 3, Kruger in view of Visbal teaches all the limitations of claim 1. Visbal further teaches:
wherein the processor is in communication with a sub-system capable of displaying the investigative conclusion on a graphical user interface (see Visbal, Paragraph [0080], “The automated analysis of the clusters may further include an automated application of various criteria or rules so as to generate a compact, human-readable analysis of the data clusters. The human-readable analyses (also referred to herein as “summaries” or “conclusions”) of the data clusters may be organized into an interactive user interface so as to enable an analyst to quickly navigate among information associated with various data clusters and efficiently evaluate those data clusters in the context of, for example, a fraud investigation.”).

Regarding claim 6, Kruger in view of Visbal teaches all the limitations of claim 1. Visbal further teaches:
wherein the database management system is configured to be modified by one or more end users (see Visbal, Paragraph [0112], “Persons skilled in the art will recognize that many technically feasible techniques exist for creating and storing data structures that may be used to implement the systems and methods of the data analysis system.”).

Regarding claim 7, Kruger in view of Visbal teaches all the limitations of claim 1. Visbal further teaches:
wherein the database management system is configured to record and store modifications to the database management system (see Visbal, Paragraph [0112], “Persons skilled in the art will recognize that many technically feasible techniques exist for creating and storing data structures that may be used to implement the systems and methods of the data analysis system.”).

Regarding claim 10, Kruger teaches a method for managing investigation data comprising:
receiving a first data associated with an investigation (see Kruger, Paragraphs [0003], [0022], “a universal data set 14 is available”); 

However, Kruger doesn’t explicitly teach:
tagging the first data with a first tag indicative of a content item related to the investigation;

Visbal teaches:
tagging the first data with a first tag indicative of a content item related to the investigation (see Visbal, Paragraph [0019], “associating a first tag with the particular data cluster, the first tag indicating the data cluster type associated with the particular data cluster.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kruger (teaching data integration and analysis) in view of Visbal (teaching a data analysis system that may automatically generate memory-efficient clustered data structures, automatically analyze those clustered data structures, automatically tag and group those clustered data structures, and provide results of the automated analysis and grouping in an optimized way to an analyst) and arrived at a method that tags investigation data. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of efficiently evaluating groups of clusters (see Visbal, Paragraph [0010]). In addition, both the references (Kruger and Visbal) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data analysis. The close relation between both of the references highly suggests an expectation of success.

	The combination of Kruger, and Visbal further teaches:
receiving a second data associated with the investigation as an investigative event, the second data being different from the first data (see Visbal, Paragraphs [0008]-[0009], “a data analysis system that may automatically generate memory-efficient clustered data structures, automatically analyze those clustered data structures, automatically tag and group those clustered data structures, and provide results of the automated analysis and grouping in an optimized way to an analyst.… groups of data clusters may include one or more data items. A data item may include any data, information, or things, such as a person, a place, an organization, an account, a computer, an activity, and event, and/or the like.”);
tagging the second data with a second tag indicative of a content item related to the investigation (see Visbal, Paragraph [0022], “identify second tags associated with each of the plurality of data clusters that have a second particular tag type; generate second one or more groups of data clusters, each of the second one or more groups including one or more of the plurality of data clusters that have a common tag value associated with the identified second tags; and update the user interface data such that the interactive user interface includes second one or more tiles, each of the second one or more tiles associated with a particular group of the second one or more groups.”);
linking the first data and the second data with the investigation based on the first tag and the second tag (see Visbal, Paragraph [0254], “In the example method of FIG. 21, at block 2102, the system finds or determines clusters of different cluster types (for example, that were generated according to different clustering strategies) that have common data items (and/or other information). At optional block 2104, a link between the related clusters/alerts may be generated.”);
associating, by a processor, the first data with the second data (see Visbal, Paragraph [0254], “In the example method of FIG. 21, at block 2102, the system finds or determines clusters of different cluster types (for example, that were generated according to different clustering strategies) that have common data items (and/or other information). At optional block 2104, a link between the related clusters/alerts may be generated.”);
and reporting, by the processor, an investigative conclusion based on the association of the first data and the second data (see Visbal, Paragraph [0214], “At block 1030 of FIG. 10B, the system generates one or more conclusions for the analyzed data cluster based on the cluster analysis.”).

Regarding claim 11, Kruger in view of Visbal teaches all the limitations of claim 10. Kruger further teaches:
wherein the investigative conclusion includes location information, vehicle identifier information, property ownership information, telephonic information, banking information, transportation information, legal information, lexical resource information, correspondence information, wiretap information, videographic information, photographic information, financial transaction information, drug transfer information, access information, personal identification information, or mixtures thereof (see Kruger, Paragraph [0022], “The universal data set contains characteristic information on a relatively large number of consumers throughout a geographic area.”).

Regarding claim 12, Kruger in view of Visbal teaches all the limitations of claim 11. Kruger further teaches:
wherein the location information includes area code information, state abbreviation information, county, parish, canton, or shire information, jurisdictional information, airport code information, time zone information, country code information, or mixtures thereof (see Kruger, Paragraph [0022], “location information (including physical locations such as address, zip code, census block, city, state, etc.”).

Regarding claim 13, Kruger in view of Visbal teaches all the limitations of claim 11. Visbal further teaches:
wherein the correspondence information includes author information, sender information, recipient information, time stamp information, subject matter information, attachment information, shipping information, tracking information, or mixtures thereof (see Visbal, Paragraph [0208], “Internal and External Phishing, in which clusters are analyzed to determine a most common email subject of emails in the cluster, numbers of emails in the cluster sent within particular time periods, and/or number of recipients of emails in the cluster, among others.”).


wherein the personal identification information includes mug shots, gang affiliation information, cartel affiliation information, relationship information, genealogical information, educational information, professional licensure information, social security numbers, driver's license numbers, birthdate, age, height information, weight information, religious affiliation, ethnicity, nationality, scars and marks information, eye color, biographical information, internet protocol ("IP") address information, alias information, account user information, address information, or mixtures thereof (see Visbal, Paragraph [0097], “Such databases and data sources may include a variety of information and data, such as, for example, personal information (for example, names, addresses, phone numbers, personal identifiers, and the like), financial information (for example, financial account information, transaction information, balance information, and the like), tax-related information (for example, tax return data, and the like), computer network-related data (for example, network traffic information, IP (Internet Protocol) addresses, user account information, domain information, network connection information, and the like), and/or computer-related activity data (for example, computer events, user actions, and the like), among others.”).

Regarding claim 17, Kruger in view of Visbal teaches all the limitations of claim 11. Visbal further teaches:
wherein the banking information includes bank account numbers, balances, routing numbers, check numbers, wiring information, credit information, net worth information, loan information, investment information, credit card information, debit card information, account statements, check image information, portfolio information, mortgage information, asset allocation information, liability allocation information, currency information, or mixtures thereof (see Visbal, Paragraph [0097], “Such databases and data sources may include a variety of information and data, such as, for example, personal information (for example, names, addresses, phone numbers, personal identifiers, and the like), financial information (for example, financial account information, transaction information, balance information, and the like), tax-related information (for example, tax return data, and the like), computer network-related data (for example, network traffic information, IP (Internet Protocol) addresses, user account information, domain information, network connection information, and the like), and/or computer-related activity data (for example, computer events, user actions, and the like), among others.”).

Regarding claim 20, Kruger in view of Visbal teaches all the limitations of claim 11. Visbal further teaches:
wherein the first data associated with the investigation and the second data associated with the investigation are received from two separate end users (see Visbal, Paragraph [0078], “Seeds and related data items may be accessed from various databases and data sources including, for example, databases maintained by financial institutions, government entities, private entities, public entities, and/or publicly available data sources.”).

Regarding claim 21, Kruger in view of Visbal teaches all the limitations of claim 20. Visbal further teaches:
wherein the first data associated with the investigation and the second data associated with the investigation are received simultaneously (see Visbal, Paragraph [0078], “Seeds may be automatically selected/generated according to various seed determination strategies, and clusters of related data items may be generated based on those seeds and according to cluster generation strategies (also referred to herein as “cluster strategies,” “clustering strategies,” and/or “cluster generation rules”).”).

Claims 4-5, and 18-19 are being rejected under 35 U.S.C. 103 as being unpatentable over Kruger in view of Visbal, further in view of Seaman et al. (US 7,881,992 B1).
Regarding claim 4, Kruger in view of Visbal teaches all the limitations of claim 1. However, the combination of Kruger, and Visbal do not explicitly teach:
wherein the processor schedules an event based on the investigative conclusion

Seaman teaches:
wherein the processor schedules an event based on the investigative conclusion (see Seaman, [Columns 50-51, Lines 65-67 & 1-2], “A “Meeting Date” can be provided for mandatory corporate actions that prompts the specialist to investigate the outcome of the meeting… and make any appropriate changes to the status of the corporate action.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kruger (teaching data integration and analysis) in view of Visbal (teaching a data analysis system that may automatically generate memory-efficient clustered data structures, automatically analyze those clustered data structures, automatically tag and group those clustered data structures, and provide results of the automated analysis and grouping in an optimized way to an analyst), further in view of Seaman (teaching methods and systems for processing and managing corporate action information) and arrived at a system that incorporates event scheduling. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of investigating the outcome of the meeting (see Seaman, [Columns 50-51, Lines 65-67 & 1-2]). In addition, both the references (Kruger, Visbal and Seaman) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data analysis. The close relation between both of the references highly suggests an expectation of success.

Regarding claim 5, Kruger in view of Visbal, further in view of Seaman teaches all the limitations of claim 4. Seaman further teaches:
wherein the event is updated with a third data associated with the investigation (see Seaman, [Columns 50-51, Lines 65-67 & 1-2], “A “Meeting Date” can be provided for mandatory corporate actions that prompts the specialist to investigate the outcome of the meeting, determine if any new information is available for entry into CASPR”).


scheduling an event based on the investigative conclusion

Seaman teaches:
scheduling an event based on the investigative conclusion (see Seaman, [Columns 50-51, Lines 65-67 & 1-2], “A “Meeting Date” can be provided for mandatory corporate actions that prompts the specialist to investigate the outcome of the meeting… and make any appropriate changes to the status of the corporate action.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kruger (teaching data integration and analysis) in view of Visbal (teaching a data analysis system that may automatically generate memory-efficient clustered data structures, automatically analyze those clustered data structures, automatically tag and group those clustered data structures, and provide results of the automated analysis and grouping in an optimized way to an analyst), further in view of Seaman (teaching methods and systems for processing and managing corporate action information) and arrived at a method that incorporates event scheduling. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of investigating the outcome of the meeting (see Seaman, [Columns 50-51, Lines 65-67 & 1-2]). In addition, both the references (Kruger, Visbal and Seaman) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data analysis. The close relation between both of the references highly suggests an expectation of success.

Regarding claim 19, Kruger in view of Visbal, further in view of Seaman teaches all the limitations of claim 18. Seaman further teaches:
wherein the event is updated with a third data associated with the investigation (see Seaman, [Columns 50-51, Lines 65-67 & 1-2], “A “Meeting Date” can be provided for mandatory corporate actions that prompts the specialist to investigate the outcome of the meeting, determine if any new information is available for entry into CASPR”).

Claim 14 is being rejected under 35 U.S.C. 103 as being unpatentable over Kruger in view of Visbal, further in view of Wahlbin et al. (US 7,805,321 B2).
Regarding claim 14, Kruger in view of Visbal teaches all the limitations of claim 11. However, the combination of Kruger, and Visbal do not explicitly teach:
wherein the vehicle identifier information includes license plate information, vehicle identification number ("VIN") information, plane tail identification information, make of the vehicle information, model of the vehicle information, series of the vehicle information, color of the vehicle information, customization of the vehicle information, capacity of the vehicle information, or mixtures thereof.

Wahlbin teaches:
wherein the vehicle identifier information includes license plate information, vehicle identification number ("VIN") information, plane tail identification information, make of the vehicle information, model of the vehicle information, series of the vehicle information, color of the vehicle information, customization of the vehicle information, capacity of the vehicle information, or mixtures thereof (see Wahlbin, [Column 49, Lines 27-45], “Vehicle information may include the Vehicle Identification Number (“VIN”), make, model, year, impact point, vehicle type, right of way, speed, factors that apply to the vehicle, and party who was driving the vehicle.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kruger (teaching data integration and analysis) in view of Visbal (teaching a data analysis system that may automatically generate memory-efficient clustered data structures, automatically analyze those clustered data structures, automatically tag and group those clustered data structures, and provide results of the automated analysis and grouping in an optimized way to an analyst), further in view of Wahlbin (teaching a see Wahlbin, Abstract). In addition, both the references (Kruger, Visbal and Wahlbin) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data analysis. The close relation between both of the references highly suggests an expectation of success.

Claim 15 is being rejected under 35 U.S.C. 103 as being unpatentable over Kruger in view of Visbal, further in view of McKethan (US 8,416,075 B2).
Regarding claim 15, Kruger in view of Visbal teaches all the limitations of claim 11. However, the combination of Kruger, and Visbal do not explicitly teach:
wherein the transportation information includes estimated time of arrival ("ETA") information, time of departure information, flight information, booking information, commute time information, gate information, dock information, container information, carrier information, shipping information, bearing information, companion information, debark information, embarking information, seating information, luggage information, port information, cab information, track information, traffic information, parking information, or mixtures thereof.

McKethan teaches:
wherein the transportation information includes estimated time of arrival ("ETA") information, time of departure information, flight information, booking information, commute time information, gate information, dock information, container information, carrier information, shipping information, bearing information, companion information, debark information, embarking information, seating information, luggage information, port information, cab information, track information, traffic information, parking information, or mixtures thereof (see McKethan, [Column 4, Lines 1-10], “arrival and departure times along with their locations”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kruger (teaching data integration and analysis) in view of Visbal (teaching a data analysis system that may automatically generate memory-efficient clustered data structures, automatically analyze those clustered data structures, automatically tag and group those clustered data structures, and provide results of the automated analysis and grouping in an optimized way to an analyst), further in view of McKethan (teaching a system and method for generating an alert for an asset) and arrived at a method that incorporates different types of transportation information. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing additional information in an investigation (see McKethan, Abstract). In addition, both the references (Kruger, Visbal and McKethan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data analysis. The close relation between both of the references highly suggests an expectation of success.

Response to Arguments
Applicant’s Arguments, filed January 22nd, 2021, have been fully considered, but are not persuasive.

	Applicant argues on page 9 of Applicant’s remarks that the cited references do not teach or suggest “link the first data and the second data with the investigation based on the first tag and the second tag,” and “reporting, by the processor, an investigative conclusion based on the association of the first data and the second data.” The Examiner respectfully disagrees.

In addition to the cited portion of the Office Action above, Visbal discloses in paragraph [0274], that “the data analysis system may apply one or more tagging criteria or rules to the data clusters so as to tag clusters of data items and then group the data clusters according to similar tags.” Therefore, under broadest reasonable interpretation, Examiner interprets “link the first data and the second data with the investigation based on the first tag and the second tag” as grouping the data clusters according to similar tags because the “first tag” is the tag 
Accordingly, Visbal discloses in paragraph [0274], that “Groups of similarly tagged clusters may be presented analyzed and displayed in an analysis user interface through which the analyst may evaluate the groups of clusters and/or access more detailed data related to the cluster,” and “As mentioned above, the term “dossier” is used herein to refer to a group of clusters (for example, clusters grouped according to similar tags) and/or the analysis user interface displaying information associated with a group of clusters.” Therefore, under broadest reasonable interpretation, Examiner interprets “reporting, by the processor, an investigative conclusion based on the association of the first data and the second data” as the analysis that is performed on the similar groups of clusters. 

For the above reasons, it is believed that the rejections should be sustained.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161




















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161